Affirmed by published opinion. Judge HAMILTON wrote the opinion, in which Judge RUSSELL and Judge WILKINS joined.
OPINION
HAMILTON, Circuit Judge:
Appellants Pittston Company (Pittston) and Clinchfield Coal Company (Clinchfield) brought this action asserting that the proposed denial of their applications for mining permits violated their procedural due process rights. Appellees Bruce Babbitt, Secretary of the Interior, and the Commonwealth of Virginia moved to dismiss the case for lack of subject matter jurisdiction. See Fed. R.Civ.P. 12(b)(1). The district court granted the motion, holding that, pursuant to 30 U.S.C § 1276(a)(1), the case could only be brought in the United States District Court for the District of Columbia. Pittston Co. v. Lujan, 798 F.Supp. 344, 353 (W.D.Va.1992). Pittston and Clinchfield appeal.
We have carefully examined the record, briefs, arguments of the parties, and the opinion of the district court. We agree with the district court that it did not have subject matter jurisdiction under 30 U.S.C. § 1276(a)(1). Therefore, we affirm on the compelling reasoning of the district court.2

AFFIRMED.


. In view of this disposition, we deny the appellants' motion to continue to hold this case in abeyance, or alternatively, to allow supplemental briefing.